Citation Nr: 0818284	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected post-traumatic stress 
disorder.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, from January 14, 
2003 to November 23, 2004.    

3.  Entitlement to a staged evaluation in excess of 70 
percent for post-traumatic stress disorder, on and after 
November 24, 2004. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2003 and December 2004 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Boise, Idaho.                  

In the July 2003 rating action, the RO granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The RO assigned a 30 percent 
disability rating for the veteran's service-connected PTSD, 
effective from January 14, 2003 (the date of the veteran's 
original claim).  The veteran disagreed with the rating 
assigned to his service-connected PTSD in August 2003.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected a 
timely appeal on this claim in May 2004.          

The Board remanded the veteran's claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in July 
2006, for additional development.  

By a January 2008 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 30 percent to 70 percent disabling, effective from 
November 24, 2004 (the date the RO received a letter from the 
veteran's private physician showing increased symptoms).  
Because the RO assigned a "staged" rating to the veteran's 
service-connected PTSD, the Board has characterized issues 
numbered 2 and 3 on appeal as styled on the first page of 
this decision.  See Fenderson, supra.        

In the December 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension, secondary to service-connected PTSD.  The 
veteran subsequently filed a notice of disagreement in July 
2005, and a statement of the case was issued in February 
2006.  He perfected a timely appeal on this claim in March 
2006, and also requested a video-conference hearing, which 
was held before the undersigned in April 2007. 

The Board remanded the veteran's claim to the RO via the AMC 
in Washington, D.C., in May 2007, for additional development, 
to include providing the veteran a VA examination to 
ascertain the relationship between his hypertension, if any, 
and his service-connected PTSD.  The Board finds that the RO 
failed to comply with the May 2007 Remand directive, and 
therefore the Board unfortunately must again remand the claim 
for secondary service connection for hypertension for full 
compliance with its order.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).     

Accordingly, the issue of entitlement to service connection 
for hypertension, secondary to service-connected PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  From January 14, 2003 to November 23, 2004, the veteran's 
PTSD was productive of occupational and social impairment 
with deficiencies in most areas, including work, family 
relations, and mood, due to such symptoms as flattened 
affect, depression, flashbacks, anxiety, hypervigilance, 
anger, unprovoked irritability, an exaggerated startle 
response, passive suicidal ideations, social isolation, and 
sleep difficulties, including nightmares; the veteran's PTSD 
was not manifested by total social or industrial impairment 
during this first period of time at issue.   

2.  From November 24, 2004, the veteran's PTSD has continued 
to produce occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
and mood, due to such symptoms as flattened affect, 
depression, flashbacks, anxiety, hypervigilance, anger, 
unprovoked irritability, an exaggerated startle response, 
passive suicidal ideations, social isolation, and sleep 
difficulties, including nightmares; the veteran's PTSD has 
not been manifested by total social or industrial impairment 
during this second period of time at issue.   


CONCLUSIONS OF LAW

1.  For the period of time from January 14, 2003 to November 
23, 2004, the criteria for an assignment of an initial 
disability rating of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).         

2.  From November 24, 2004, the criteria for an initial 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2003 and June 2006 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The February 2003 and June 2006 letters from the RO satisfy 
these mandates.  The letters informed the veteran about the 
type of evidence needed to support his service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  These letters clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  The 
letters made clear that although VA could assist the veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  Moreover, in the June 2006 letter, the veteran 
was specifically asked to provide VA with any other 
supporting evidence or information in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

The Board notes that the February 2003 and June 2006 letters 
did not apprise the veteran of the information needed to 
substantiate his higher rating challenges, namely, proof that 
the 30 and 70 percent assessments did not properly reflect 
his levels of disability or that he was entitled to higher 
ratings.  The Court has held, however, in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that when VA has granted 
a service connection claim and the veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  Under Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.   However, Vazquez-
Flores involved a claim for an increased rating whereas this 
case concerns the propriety of an initial evaluation, rather 
than a claimed increase in an existing evaluation.  Since the 
issue in this case is downstream from that of service 
connection (for which a VCAA letter was duly sent in February 
2003), according to VAOPGCPREC 8-2003 (Dec. 22, 2003), 
another VCAA notice is not required.  See also Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008).  Thus, no 
further notice is required with respect to the veteran's 
higher rating claim.  

The Board also recognizes that, according to Pelegrini II, 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Written notice was provided in 
February 2003, prior to the appealed from rating decision, 
along with the subsequent notice provided in June 2006, after 
the decision that is the subject of this appeal.  As to any 
timing deficiency with respect to these notices, the 
veteran's claim was readjudicated in a January 2008 
supplemental statement of the case.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures: (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).   

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield II, 444 F.3d at 1333-34.       

With respect to notice of the two Dingess elements relating 
to effective dates and disability ratings, the Board notes 
that the veteran received this information in a March 2006 
letter but such notice was post-decisional.  See Pelegrini 
II, supra.  As to this timing deficiency, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F. 3d 892 (Fed. Cir. 2007).  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained below 
in greater detail, aside from the fact that Dingess involved 
a claim for service connection rather than a claim for a 
higher initial rating, the evidence supports a grant of a 70 
percent rating for PTSD from January 14, 2003 to November 23, 
2004, and the evidence establishing an initial evaluation in 
excess of 70 percent from November 24, 2004, to the present, 
is lacking; the preponderance of the evidence is against 
assigning a higher initial or staged rating, and renders moot 
any questions as to higher evaluations or effective dates.  
Such a lack of timely notice did not affect or alter the 
essential fairness of the RO's decision.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA psychiatric examinations in March 2003, June 2003, 
April 2004, and May 2007, which were thorough in nature and 
provided findings that are adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record, to include examination reports, is 
sufficient to resolve the claim for a higher initial or 
staged rating(s); thus, VA has no further duty to provide an 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Marine Corps from October 1968 to October 1971.  
The veteran's Military Occupational Specialty (MOS) was as an 
engine equipment operator, and his service awards and 
decorations include the National Defense Service Medal, the 
Combat Aircrew Insignia, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  According to the National Personnel 
Records Center, the veteran served in Vietnam from December 
1969 to December 1970.  

On January 14, 2003, the RO received the veteran's claim of 
entitlement to service connection for PTSD.   

In March 2003, the RO received a private medical statement 
from J.R.P., Ph.D., a licensed psychologist.  In the 
statement, Dr. P. indicated that he had been treating the 
veteran for problems with anger.  Dr. P. stated that while 
the veteran was stationed in Vietnam, he went to gunner's 
school and subsequently served on 364 missions as a gunner.  
The veteran's duty as a gunner regularly involved him being 
exposed to injured and dead soldiers and civilians.  The 
veteran was shot at regularly and the base camp where he 
stayed was mortared almost nightly.  He frequently recalled 
the smell of burned dead bodies.  The veteran started using 
alcohol while in the Marines and that became a significant 
problem for him.  At present, he isolated himself to stay out 
of conflict with others.  The veteran reported almost daily 
intrusive thoughts of Vietnam, and nightmares were described 
as "cold sweats" occurring two to three times a week.  He 
had tried avoiding thoughts and stimuli of Vietnam without 
success.  The veteran often had images of individuals he saw 
that were wounded and killed, and he noted that he had 
survivor's guilt.  He had interpersonal problems and was 
bothered by others.  According to the veteran, he was 
hypervigilant and had to check the perimeter of his house 
regularly.  The veteran noted that he was also easily 
startled.  Dr. P. stated that the veteran had symptoms of 
numbing and could not show his emotions.  He had loss of 
interest and anhedonia, and except for his wife, he felt 
detached from others.  The veteran stated that his 
relationship with his wife was strained due to his anger and 
numbing.  Work had been very problematic for getting in 
fights.  The examiner indicated that the veteran was 
expressing significant symptoms of depression including 
depressed mood, sleep problems, and concentration and memory 
problems.  The veteran denied suicidal thoughts.  Apparently, 
the veteran had a brother who was also in the Marine Corps in 
Vietnam and committed suicide eight years ago, which had a 
significant impact on the veteran.  Following the mental 
status evaluation, Dr. P. diagnosed the veteran with the 
following: (Axis I) PTSD; major depressive disorder, single 
episode, moderate, (Axis IV) occupational problems; problems 
related to the social environment, and (Axis V) Global 
Assessment of Functioning (GAF) score of 45.          

In June 2003, the veteran underwent a VA PTSD evaluation.  At 
that time, the examiner stated that the veteran and his wife 
of 30 years lived in a house that they owned.  The veteran 
did not portray his relationship with his wife as close.  He 
had a 30 year-old daughter and three grandchildren who lived 
in the area and he saw them frequently.  For the past 30 
years, the veteran had worked for Potlatch Corporation 
operating a forklift.  The veteran reported very little in 
the way of social activities.  He stated that when he came 
home from work, he isolated himself and sat on the deck of 
his house.  The veteran became tearful when stating that he 
was too uneasy even to go and watch his grandchildren play 
baseball.  He stated that he had one friend that he might 
speak to monthly but characterized himself as a loner both at 
home and at work.  According to the veteran, he did not read 
and did not watch television for recreation.  The veteran 
indicated that he was sleep deprived.  In this regard, the 
examiner noted that the veteran had been diagnosed with sleep 
apnea and had undergone surgical procedures in an attempt to 
correct his sleep disorder.  The procedure was not entirely 
successful and the veteran was unable to tolerate the use of 
a CPAP mask due to his violent nightmares.  The veteran 
stated that he had nightmares almost every night which 
usually involved dead people or an incident where he had to 
push two soldiers out of a helicopter.  According to the 
veteran, when he had nightmares, he frequently awoke sweating 
or in tears.  He indicated that at night, he often walked 
outside on the deck.  The veteran characterized his mood as 
"pretty good" until something set him off.  He stated that 
he had very little motivation or interest in doing anything.  
The veteran reported a decreased libido.  According to the 
examiner, the veteran endorsed difficulty sleeping, 
irritability, problems with concentration, and symptoms 
suggesting hypervigilance.  The veteran kept a number of guns 
around the house.  He reported that he frequently startled 
when he was in bed in response to the slightest noise.  The 
veteran reported recurrent thoughts of death, but denied 
suicidal ideation.     

Upon mental status evaluation, the veteran's emotions were 
labile and he became tearful frequently.  The veteran also 
demonstrated that he was easily angered and he gave the 
overall impression of being fearful of discussing material 
relating to his time in Vietnam.  The veteran was alert and 
oriented times three.  Memory appeared to be grossly intact 
within the context of the interview.  He was able to give 
goal-directed answers to questions and participate in 
appropriate social dialogue.  The veteran's affect was 
dysphoric and deep.  Following the mental status evaluation 
and psychological testing, the examiner diagnosed the veteran 
with the following: (Axis I) PTSD, chronic; major depressive 
disorder, (Axis III) sleep apnea contributing to depression 
and cognitive impairment, (Axis IV) history of combat trauma; 
stressful work environment; poor social support due to the 
veteran's patterns of avoidance, and (Axis V) GAF score of 
45.  The examiner stated that the veteran had maintained 
stable employment but after a series of losses, had become 
increasingly symptomatic showing greater anger on the job and 
more social isolation at home.  The veteran's sleep apnea 
contributed to depressive symptoms, but the veteran was 
unable to tolerate a CPAP mask due to his PTSD symptoms and 
because of corrective surgery had not been fully successful.  
The veteran's level of anxiety was such that the idea of 
treatment in and of itself was threatening.        

In July 2003, the RO received a private medical statement 
from G.G., Ph.D., a licensed psychologist.  In the statement, 
Dr. G. indicated that according to the veteran, he could not 
control his emotions, especially his anger.  The veteran 
stated that he disliked crowded places and stayed in his 
house.  He reported that he worked by himself as a forklift 
operator.  The veteran noted that he had conflicts with co-
workers and was at risk of losing his job due to those 
conflicts.  According to the veteran, he had nightmares of 
his combat experiences and some flashback-like experiences 
with various smells.  The veteran stated that his startle 
response was "really high" and that he was hypervigilant.  
He noted that he slept with his guns and that he did not 
trust anyone except his wife.  The veteran was concerned 
about his irritability with his grandchildren and he was also 
over protective with them and feared that he would drive them 
away.  In addition to his more general social avoidance, he 
did not like war coverage on television and he did not read 
newspapers.  The veteran further noted that he had loss of 
interest in activities and that he did not hunt or fish 
anymore.  According to the veteran, he had experienced 
suicidal ideations over the years, but never came close to 
acting on them.  The veteran indicated that he was 
discouraged that he could not give much to his wife.  He 
reported that his sleep was disturbed and that he usually had 
three or four broken hours a night.  According to the 
veteran, he had some problems at work due to some injuries 
related to his inattentiveness.  For example, he stepped into 
a hole getting off of his machine and injured his knee.    

Upon mental status evaluation, the veteran's speech was 
clear, organized, and relevant.  The veteran was somewhat 
distant in his manner and expressed some resentment about 
having to go through the evaluation.  His affect was rather 
constricted but occasionally labile with some tearfulness and 
expressions of anger and resentment.  Thought processes were 
organized with no indication of formal thought disorder.  The 
veteran described intrusive recollections of his combat 
experience and also a good deal of social alienation.  He 
presented depressive style thought content, and he described 
some hypervigilance and exaggerated startle response.  He was 
oriented times three.  Dr. G. diagnosed the veteran with the 
following: (Axis I) PTSD; depressive disorder, not otherwise 
specified; and sleep disorder, not otherwise specified, (Axis 
III) the veteran reported breathing problems, with asthma and 
emphysema; he indicated that he had had treatment without 
success for sleep apnea; history of various musco-skeletal 
injuries, (Axis IV) the veteran was rather socially isolated 
and alienated; he was having a few problems with his temper 
at work, and (Axis V) GAF score of 50.  Dr. G. stated that 
the veteran appeared to be able to carry out non-complex 
instructions and procedures.  According to Dr. G., the 
veteran was able to complete his work day and work week, 
though he did struggle with some emotional lability.  Dr. G. 
indicated that the veteran's greatest impairment appeared to 
be in the social realm.  The veteran appeared prone to 
impulsive and aggressive behavior in response to conflict.  
According to Dr. G., the veteran's overall level of adaptive 
functioning appeared to be diminished by avoidant behavior 
and apathy.  

By a July 2003 rating action, the RO granted the veteran's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO assigned a 30 percent disability rating under 
Diagnostic Code 9411, effective from January 14, 2003, for 
the veteran's service-connected PTSD.  

A private medical record shows that in September 2003, the 
veteran sought treatment for his PTSD.  The examiner noted 
that the veteran had a long-standing diagnosis of PTSD and 
that he was being treated with Zoloft.  According to the 
veteran, he had insomnia and frequent nightmares.  The 
assessment was PTSD.  

A private medical record reflects that in October 2003, the 
veteran sought treatment for his PTSD.  The examiner noted 
that according to the veteran, he had "snapped" that 
morning.  The veteran stated that in the past, he had felt 
suicidal, but he was not currently feeling suicidal.  The 
veteran never had a plan, but just at times felt like he did 
not want to live anymore.  Upon mental status evaluation, the 
veteran appeared somewhat depressed and tearful.  The 
diagnoses were PTSD, anger control issues, anxiety, and 
depression.  The examiner indicated that he did not feel that 
the veteran was at high risk of suicide but that he 
encouraged the veteran to continue his treatment with VA.  

In a letter from Mr. G.C.M., the human resource manager at 
Potlatch Corporation, dated in May 2004, Mr. M. reported two 
incidents that were in the veteran's personnel file.  
According to Mr. M., the first incident occurred in January 
2001, when the veteran physically pushed another employee 
while having a heated discussion over approximately three to 
six sheets that the other employee had deposited on the in-
feed roll-case of the lay-up line.  The incident created a 
hostile and intimidating work environment via physical 
threats or actual physical contact.  The second incident 
occurred in October 2003, at which time the veteran became 
agitated at a supervisor because of how a dock area was being 
re-arranged to allow for easier access.  The veteran was 
driving his forklift in an unsafe manner and he used 
inappropriate language and gestures when addressing his 
supervisor.     

A VA PTSD evaluation was conducted in April 2004.  At that 
time, the examiner noted that little had changed since the 
veteran's last VA PTSD evaluation in June 2003.  The veteran 
still felt that he was at risk for losing his job due to his 
isolation, irritability, and problems with concentration.  He 
reported sleep problems, nightmares, hypervigilance, and an 
exaggerated hyperstartle response.  The veteran stated that 
he was distant and emotionally cut off from others.  He 
indicated that he had recurrent thoughts of death but denied 
suicidal ideations.  Upon mental status evaluation, the 
veteran was alert and oriented times three.  Memory appeared 
to be grossly intact, and his affect was dysphoric and deep.  
The diagnosis was the following: (Axis I) PTSD, chronic, 
severe, (Axis III) sleep apnea contributing to depression and 
cognitive impairment, (Axis IV) history of combat trauma; 
stressful work environment; poor social support due to the 
veteran's patterns of avoidance, and (Axis V), GAF score of 
45; highest GAF score in past year was 45.  

On November 24, 2004, the RO received a private medical 
statement from M.B., M.D.  In the statement, Dr. B. indicated 
that she was the veteran's primary care provider.  Dr. B. 
stated that the veteran had severe PTSD which resulted in 
lack of sleep, anxiety, and flashbacks.  According to Dr. B., 
the veteran had extreme exhaustion secondary to the insomnia 
that was caused by the flashbacks and bad dreams.  The 
veteran tried to work a full-time job in order to make a 
living, but he was becoming incapable of performing the tasks 
of a heavy equipment driver secondary to the fatigue and 
insomnia.  Dr. B. stated that it was her opinion that it was 
dangerous for the veteran to be operating heavy equipment 
because of those symptoms and that he should not be working.  
According to Dr. B., the veteran had recently had fleeting 
thoughts of suicide as a result of his flashbacks from the 
PTSD, extreme exhaustion, and fatigue.  Dr. B. indicated that 
she thought that it was urgent that the veteran should stop 
working and that he should seek treatment for his PTSD.  Dr. 
B. noted that the veteran's functional level was very low, to 
the point that he should not be holding down a job because of 
his PTSD.        

In a private medical statement dated in July 2005, Dr. B. 
stated that she had been the veteran's primary care provider 
for the past five years.  According to Dr. B., the veteran 
had very severe PTSD and over the past few years, his PTSD 
symptoms had escalated to the point where it was interfering 
with not only his job and home life, but also his other 
medical conditions, such as high blood pressure.  Dr. B. 
noted that around the time of the Iraq war, the veteran's 
symptoms escalated.  The veteran's sleep had been 
tremendously disrupted by intrusive thoughts, nightmares, and 
increasing depression.  The veteran's alcohol intake had 
steadily increased as well.  Dr. B. opined that the veteran 
was trying to self medicate himself with the alcohol.  
According to Dr. B., the veteran took medication for his 
depression.

In an additional private medical statement dated in August 
2006, Dr. B. stated that the veteran's PTSD was quite severe 
and was getting much worse over time.  According to this 
physician, the veteran suffered from severe grief disorder 
with anxiety and flashbacks that plagued him during the day 
and night.  Dr. B. reported that the veteran worked a full-
time job, but that she felt that he was completely disabled 
secondary to his PTSD.  Dr. B. indicated that she did not 
think that the veteran should be working because he was 
unstable emotionally and that affected his ability to 
concentrate and to perform his job operating heavy equipment.  
Dr. B. noted that the veteran had fleeting thoughts of 
suicide in the past, which was made worse by extreme sleep 
disruption and fatigue.   

In September 2006, the veteran submitted statements from his 
wife and mother in support of his increased rating claim.  In 
the letters, the veteran's wife and mother stated that the 
veteran had problems sleeping and was irritable.      

In October 2006, the RO received the veteran's employment 
records, dated from March 1984 to December 2002.  The records 
are negative for any treatment of the veteran's PTSD.

In May 2007, the veteran underwent a VA PTSD examination.  At 
that time, he stated that he was still employed at the 
Potlatch Company where he had worked for many years.  The 
veteran indicated that his daughter and grandchildren lived 
in the area, but that he was estranged from his daughter and 
only saw his grandchildren infrequently.  He noted that when 
he was not working, he spent almost all of his time alone, 
either in his garage or on the deck of his house.  The 
veteran was kept company mostly by his dog, and occasionally 
by his wife.  He reported that he did not like to be around 
others and therefore, he avoided going into public virtually 
all of the time.  According to the veteran, he watched some 
television but tended to avoid it since there were so many 
"triggers" to his PTSD.  The veteran revealed that his work 
was very difficult because he did not like to be around other 
people, was claustrophobic in enclosed places, and reported 
that there were many smells and sights that served as 
triggers to his Vietnam experiences.  He stated that he was 
easily angered at work due to his anxiety and irritability 
and was frequently in trouble with his superiors.  The 
veteran indicated that he did not think he could work much 
longer due to the stress, anxiety, and anger that the work 
situation provoked in him.  According to the veteran, he had 
never engaged in any counseling for his PTSD because he felt 
that it would be counterproductive.  The veteran noted that 
he drank six to 12 drinks per day, mostly beer.  He indicated 
that his sleep was very poor and that he never had more than 
one to two hours at a time, and most nights, he had only 
three to five hours of sleep total.  According to the 
veteran, he had nightmares on an almost nightly basis, and he 
usually awoke with night sweats.  The veteran stated that he 
was hypervigilant and would often get up during the night in 
order to look out his windows and walk around on his deck, 
looking for intruders.  He reported that he had poor anger 
control due to his constant anxiety and hypervigilance.          

Upon mental status evaluation, the veteran's attitude towards 
the examiner was cooperative, but he did become angry and 
resentful at several junctures.  The veteran became tearful 
several times during the interview, but was able to quickly 
recover and carry on.  He reported no symptoms that could be 
considered psychotic in nature, although he was clearly 
frequently depressed, anxious, and irritable.  The veteran 
stated that he occasionally had suicidal ideations, but had 
no intent or plan since he did not wish to harm his family 
with that act.  The diagnosis was the following: (Axis I) 
PTSD, chronic; alcohol dependence; major depression, 
recurrent, (Axis III) hypertension; possible sleep apnea, and 
(Axis V) GAF score of 47; highest in the past year was 50.       

In April 2007, the veteran testified, via a videoconference, 
before the undersigned Board member.  At that time, he 
testified that he had been working as a fork-lift operator 
for 32 years.  The veteran's representative noted that the 
veteran's work performance evaluations had showed a 
significant decline over the past three years.  According to 
the veteran's representative, in a July 2004 work performance 
evaluation, the veteran received an outstanding rating.  
However, in a January 2006 work performance evaluation, it 
was noted that the veteran needed improvement in almost every 
area and had attitude problems.  The veteran noted that he 
had panic attacks almost every day.  

In a private medical statement from Dr. M.B., dated in May 
2007, Dr. B. stated that the veteran had severe PTSD as a 
result from serving in Vietnam.  Dr. B. indicated that it was 
her opinion that the veteran was completely disabled from 
being able to work in any manner due to his PTSD.  According 
to Dr. B., she had urged the veteran to seek treatment for 
his PTSD.  She noted that she was very worried that the 
continued stress of having to hold down a full-time job and 
having his PTSD untreated placed him at risk for suicide.  

In September 2007, the RO received private medical records, 
dated from July 2005 to September 2007.  The records show 
that on numerous occasions, the veteran was diagnosed with 
PTSD and was advised to seek treatment.  

By a January 2008 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 30 percent to 70 percent disabling under Diagnostic Code 
9411, effective from November 24, 2004.  


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2007).  Pertinent regulations do not require 
that all cases show all findings specified by the VA's 
Schedule for Rating Disabilities, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

As previously stated, as the veteran took issue with the 
initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  See Fenderson, 12 Vet. App. at 126.  
Thus, the Board must evaluate the relevant evidence since 
January 14, 2003.   

The veteran's service-connected PTSD has been rated as 30 
percent disabling, effective from January 14, 2003, and 70 
percent disabling, effective from November 24, 2004, in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than once a week panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.      

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.    

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).   

The veteran contends that the 30 percent disability rating, 
effective from January 14, 2003, and the 70 percent 
disability rating, effective from November 24, 2004, do not 
adequately reflect the level of disability that he 
experiences due to his PTSD. He states that he has chronic 
depression and anxiety, and concentration problems. According 
to the veteran, he also has sleep deficiencies, including 
nightmares and night sweats.  The veteran has submitted 
statements from his wife and mother in support of his 
contentions.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Entitlement to an Initial Evaluation in Excess of 30 Percent 
From January 14, 2003 to November 23, 2004

In reviewing the evidence of record in a light most favorable 
to the veteran, the Board finds that the evidence supports a 
grant of an initial 70 percent evaluation for PTSD for the 
period of time from January 14, 2003 to November 23, 2004.  
In this regard, the medical evidence from the aforementioned 
period of time demonstrates a disability picture that 
resulted in occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
flattened affect, depression, flashbacks, anxiety, 
hypervigilance, anger, unprovoked irritability, an 
exaggerated startle response, passive suicidal ideations, 
social isolation, and sleep difficulties, including 
nightmares.  These PTSD symptoms have shown to be 
longstanding and would appear to have been present at the 
time the veteran filed his original claim for service 
connection for PTSD on January 14, 2003.  

In this case, the Board recognizes that during the period of 
time from January 14, 2003 to November 23, 2004, the veteran 
was employed at Potlatch Corporation as a forklift operator.  
However, although the veteran was employed full time, he was 
clearly having problems with his co-workers and superiors.  
In the May 2004 letter from Mr. G., the human resource 
manager at Potlatch Corporation, Mr. G. discussed an incident 
that occurred in October 2003, at which time the veteran 
became agitated at a supervisor and used inappropriate 
language and gestures when addressing his supervisor.  The 
Board also notes that in regard to the veteran's GAF scores 
during the pertinent period of time, the veteran received a 
GAF score of 45 in his June 2003 and April 2004 VA 
examinations, and Dr. J.R.P. assigned a GAF score of 45 in a 
March 2003 letter.  In addition, in a private medical 
statement from Dr. G.G., dated in July 2003, Dr. G. assigned 
a GAF score of 50.  As defined in the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual (DSM-IV), a GAF score of 41 to 50 reflects serious 
symptoms, or any serious impairment in social, occupational 
or school functioning.

In light of the above, the Board finds that the veteran's 
PTSD symptomatology from January 14, 2003 to November 23, 
2004, more nearly approximates the criteria for a 70 percent 
rating under the current provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2007).  
Accordingly, an initial evaluation of 70 percent evaluation 
for PTSD is warranted for the period of time from January 14, 
2003 to November 23, 2004.  

However, this same evidence dated during the period of time 
from January 14, 2003 to November 23, 2004, does not show 
that the veteran had the symptomatology required for a higher 
rating of 100 percent.  There is no evidence of record 
showing that during the aforementioned period of time, the 
veteran was unable to perform the activities of daily living.  
There is also no evidence showing that he had gross 
impairment in his thought processes or communication, or that 
he had persistent delusions or hallucinations.  In the 
veteran's June 2003 VA examination report, the veteran was 
alert and oriented times three.  In the July 2003 private 
medical statement, Dr. G. stated that the veteran's speech 
was clear, organized, and relevant.  Thought processes were 
organized with no indication of formal thought disorder.  
Moreover, in the April 2004 VA examination report, although 
the veteran's affect was dysphoric, he was alert and oriented 
times three, and his memory was grossly intact.  

In this case, the Board recognizes that the veteran has 
expressed fleeting suicidal thoughts.  However, the evidence 
of record does not show a persistent danger of hurting 
himself.  In the private medical statement dated in July 
2003, Dr. G. stated that although the veteran had experienced 
suicidal ideations over the years, the veteran had never come 
close to acting on them.  In an October 2003 private medical 
record, the veteran stated that although he had felt suicidal 
in the past, he had never had a plan.  

In regard to the veteran's employment, the evidence of record 
shows that the veteran has been employed for over 32 years as 
a forklift operator.  Thus, during the period of time from 
January 14, 2003 to November 23, 2004, the veteran was 
working full-time.  The Board recognizes that the veteran was 
having problems at work during the aforementioned period of 
time.  However, the fact remains that he was employed and, as 
such, total occupational impairment was not shown from 
January 14, 2003 to November 23, 2004.  The Board also notes 
that the veteran has been married for over 30 years, and that 
during the period of time from January 14, 2003 to November 
23, 2004, although the veteran was socially isolated, he was 
able to maintain a relationship with his wife.  It is also 
pertinent to note that a 70 percent rating takes into account 
severe industrial and social impairment.

Consequently, for the period of time from January 14, 2003 to 
November 23, 2004, the Board finds that the veteran's 
symptoms are best represented by the criteria for a 70 
percent rating, but no more than 70 percent.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

Entitlement to an Initial Evaluation in Excess of 
70 Percent on and After November 24, 2004

Upon a review of the rating criteria in relation to the 
evidence from November 24, 2004, to the present, the Board 
finds that the veteran's disability picture is best 
characterized by the assigned 70 percent disability 
evaluation, and that the preponderance of the evidence is 
therefore against the claim for a higher disability 
evaluation on and after November 24, 2004.  The Board notes 
that the medical evidence from November 24, 2004, 
demonstrates that the veteran has continued to experience 
deficiencies in most areas, to include work, mood, and family 
relationships, as a result of his PTSD symptoms.  The 
veteran's PTSD symptoms include flattened affect, depression, 
flashbacks, anxiety hypervigilance, anger, unprovoked 
irritability, an exaggerated startle response, passive 
suicidal ideations, social isolation, and sleep difficulties, 
including nightmares.  In the veteran's May 2007 VA 
examination report, the examiner assigned a GAF score of 47.  

At no time pertinent to this appeal has the veteran's PTSD 
been shown to warrant a 100 percent rating.  There has never 
been evidence showing that the veteran experienced delusions 
or hallucinations, was unable to maintain minimal hygiene, 
demonstrated grossly inappropriate behavior, was a persistent 
danger to self or others, or demonstrated any other sort of 
behavior that rendered him totally impaired socially and 
occupationally.  Despite his many symptoms, he still has 
maintained a relationship with his wife of 30 years, albeit 
poor at times.  In addition, the veteran has been employed 
throughout the course of this appeal.  The Board recognizes 
that the veteran's PTSD symptoms have had an impact on his 
employment.  In the April 2007 videoconference hearing, the 
veteran's representative stated that in the past three years, 
the veteran's performance evaluations had showed a 
significant decline.  In addition, in the private medical 
statement from the veteran's treating physician, Dr. M.B., 
received on November 24, 2004, and in subsequent letters 
dated in July 2005, August 2006, and May 2007, Dr. B. 
specifically stated that the veteran's functional level was 
very low and that he should not be working because of his 
PTSD.  However, the fact remains that the veteran has been 
substantially and gainfully employed for over 30 years and 
continues to work.  Although the evidence of record shows 
that the veteran has had varying degrees of problems at work 
because of his service-connected PTSD, nevertheless, he has 
still been able to maintain employment.  And as noted above, 
a 70 percent rating contemplates significant functional 
impairment. 

In the instant case, as previously stated, although the 
veteran has expressed fleeting suicidal thoughts, 
nevertheless, there is not shown by the evidence of record 
that the veteran is a persistent danger to himself.  In the 
May 2007 VA examination report, the veteran stated that he 
occasionally had suicidal ideations, but had no intent or 
plan since he did not wish to harm his family with that act.  

For the above reasons, the Board finds that from on and after 
November 24, 2004, the veteran's symptoms do not rise to the 
level of a schedular 100 percent disability rating for PTSD.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an initial 
evaluation in excess of 70 percent for PTSD from November 24, 
2004.  As the preponderance of the evidence is against the 
claim for a rating in excess of 70 percent, the benefit-of-
the-doubt doctrine does not apply; therefore, the claim for a 
staged rating in excess of 70 percent from November 24, 2004, 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

The Board observes that as of May 2007, the veteran remained 
employed full-time.  Should he be unable to continue with 
more than marginal employment as a consequence of service-
connected disability(ies), he is advised that he can submit a 
claim for a total rating based on individual unemployability 
at that time.   


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's PTSD which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).     


ORDER

For the period of time from January 14, 2003 to November 23, 
2004, an initial 70 percent rating for PTSD is granted, but 
no more than 70 percent, subject to the law and regulations 
governing the payment of monetary awards.  

Entitlement to a staged rating in excess of 70 percent for 
PTSD from November 24, 2004, is denied.  


REMAND

In this case, the veteran asserts that a grant of secondary 
service connection is warranted for hypertension, which he 
attributes to his service-connected PTSD. Correspondence, 
dated in October 2004, July 2005, and May 2007, is offered by 
his private treating physician of approximately five years, 
Dr. M.B., in support of the veteran's claim.  In the October 
2004 statement from Dr. B., Dr. B. indicated that the veteran 
had recently been diagnosed with hypertension which had been 
very difficult to control.  According to Dr. B., the veteran 
had never had a previous diagnosis of blood pressure problems 
prior to the worsening of his PTSD.  In the July 2006 letter, 
Dr. B. reported that the veteran's PTSD was interfering with 
his high blood pressure.  Dr. B. stated that the veteran was 
noted to have elevated blood pressures starting in 
approximately September 2004, when he was initially started 
on blood pressure medication.  A few times prior to that, he 
had had elevated blood pressure when coming in for visits, 
but on repeat examinations, they were usually normal.  
However, around the time of the Iraq war, the veteran's 
symptoms escalated and on a regular basis, his blood 
pressures had been elevated to the point where he was 
currently on two different blood pressure medications.  In 
the May 2007 letter, Dr. B. opined that the veteran's PTSD 
was exacerbating his hypertension and making it very 
difficult to control.  The Board also notes that in September 
2007, the RO received private medical records from Dr. B., 
dated from July 2005 to September 2007.  The records show 
intermittent treatment for the veteran's hypertension.  In 
July 2005, Dr. B. stated that it was her opinion that the 
veteran's PTSD had exacerbated his hypertension.  According 
to Dr. B., the veteran had not had a significant problem with 
hypertension until the past few years.  

Contraindicating entitlement is the report of a VA medical 
opinion obtained from a VA nurse practitioner in November 
2004, to the effect that the veteran's hypertension is not 
secondary to his PTSD.  Such opinion is inadequate for 
several reasons, not the least of which is the fact that the 
veteran's claims folder was not made available to the 
reviewer.  The stated opinion likewise appears to be based, 
at least in part, on the nurse practitioner's findings that a 
diagnosis of hypertension had not to date been made or that 
treatment for hypertension had not been initiated, pursuant 
to her review of a few VA outpatient notes.  Notably, as 
well, the opinion does not address the question of whether 
the veteran's PTSD has aggravated his hypertension, pursuant 
to the holding in Allen v. Brown, 7 Vet. App. 439 (1995).

Notice is taken that, effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen, 
supra, for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  Under 
the changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice- connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity 
of the nonservice-connected disease or injury 
is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating 
activity will determine the baseline and 
current levels of severity under the Schedule 
for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

In the May 2007 remand decision, the Board noted that the RO 
had not had the opportunity to readjudicate the matter herein 
at issue under the recently finalized regulatory change.  
Thus, the Board remanded this case and directed the RO to 
contact the veteran in writing and notify him of the 
information and evidence needed to substantiate his claim for 
service connection for hypertension, secondary to service-
connected PTSD, to include notice of the amendment to 
38 C.F.R. § 3.310, finalized as of October 10, 2006.  
Thereafter, the veteran was to be afforded a VA medical 
examination in order to ascertain the relationship between 
his hypertension, if any, and his service-connected PTSD.  
However, the Board observes that following the May 2007 
remand decision, there is no evidence of record showing that 
the veteran was contacted and notified of the amendment to 
38 C.F.R. § 3.310, nor is there any evidence showing that the 
veteran underwent a VA examination, as requested.  Therefore, 
it is the Board's determination that the RO has not complied 
with the instructions from the May 2007 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board and the RO 
with remand directives is neither optional nor discretionary. 
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall, 11 Vet. App. at 268. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for hypertension, 
secondary to service-connected PTSD, to 
include notice of the amendment to 
38 C.F.R. § 3.310, finalized as of October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  
He must also be notified of what portion 
of that evidence VA will secure, and what 
portion he himself must submit.  The 
veteran must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in obtaining 
service medical records or records of 
treatment from private medical 
professionals, or other evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.

The notice pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Depending upon the veteran's response, any 
and all assistance due him must then be 
provided by VA.

2.  Thereafter, the veteran must be 
afforded a VA medical examination in order 
to ascertain the relationship between his 
hypertension, if any, and his service-
connected PTSD. The claims folder is to be 
furnished to the examiner for review in 
its entirety.

Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of 
probability) that the veteran's 
hypertension was caused by his service-
connected PTSD?

(b) Is it at least as likely as not 
that the veteran's service-connected 
hypertension was aggravated by his 
PTSD?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of 
hypertension present (baseline; i.e., 
approximate average blood pressure) before 
the onset of the aggravation.

If the examiner must resort to speculation 
to answer either question, he or she 
should so indicate.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.

3.  Thereafter, re-adjudicate the 
veteran's claim of entitlement to 
secondary service connection for 
hypertension on the basis of all of the 
evidence of record and all governing legal 
authority, including 38 C.F.R. § 3.310 as 
in effect both prior to, as well as on and 
after October 10, 2006.  See 71 Fed. Reg. 
52744 (2006).  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


